DETAILED ACTION
This communication is responsive to the Amendment filed August 3, 2021.  Claims 16-35 are currently pending.  Claims 27-32, 34, and 35 are under examination.
The rejections of claims 27-32, 34, and 35 under 35 USC 102 and/or 103 set forth in the Office Action dated May 4, 2021 are MAINTAINED.  To ensure Applicant’s claim amendments are adequately addressed, the rejections are set forth in full below.
This action is final.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-32, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goode et al. (US 2011/0218307).
Regarding claims 27-32, 34, and 35, Goode teaches a copolymer comprising ethylene and hexene comonomers.  (See Exs. 8 and 9, Table 1.)  Goode also teaches that the density of the copolymer of Example 8 is 0.9500 g/cc.  (See Table 1.)  This is a difference of 0.2% from the lower limit of 0.952 g/cc.  It is reasonable to interpret the word “about” as encompassing at least at 0.2% difference.  Thus, the density of the copolymer of Example 8 of Goode is within the claimed range.
Goode is silent as to the remaining recited properties of the polyolefin composition of the present claims.  (The examiner notes that Goode reports a flow index value in Table 1, but does not identify how that flow index is measured, i.e., I21 or I5 or I2.)  However, a copolymer's characteristics are determined by the process by which the copolymer is polymerized, including the catalyst and the reaction conditions.  The catalyst of Goode is substantially identical to the claimed catalyst (see Goode, Catalyst B, para. [0109]), and the polymerization of Goode occurs in a gas phase fluidized bed reactor (see para. [0112]).  Thus, the resulting copolymer should likewise be substantially identical to the claimed copolymer.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that Goode does not teach a polyolefin possessing the claimed properties of a density of about 0.952 g/cc to 0.958 g/cc and an I21 of about 2 dg/min to 5dg/min.  Thus, the present claims are allowable over Goode.  (See Remarks, pp. 6-7.)
As to Applicant’s argument regarding Goode’s failure to teach the recited density, the examiner disagrees for the reason set forth above in paragraph 6.  As to Goode’s failure to teach I21, the examiner agrees.  Goode is indeed silent as to the I21 of the disclosed polyolefin.  However, as noted above, a copolymer's characteristics are determined by the process by which the copolymer is polymerized, including the catalyst and the reaction conditions.  The catalyst of Goode and the reaction conditions are substantially identical to the disclosed process of the present application.  Thus, the resulting copolymer should likewise be substantially identical to the claimed copolymer.  Applicant has not provided any evidence to the contrary, and has therefore not met its burden of proof to show that the copolymer of Goode is not substantially identical to the claimed copolymer.  For these reasons, the rejections of claims 27-35 are MAINTAINED.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763